Citation Nr: 0623878	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an extraschedular rating in excess of 10 
percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and M.F.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1969 to January 1972.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2003 rating decision by the Baltimore, Maryland, Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 2004 a 
personal hearing was held before the undersigned.  In August 
2004 the Board denied a schedular rating in excess of 10 
percent for tinnitus and remanded the case for extraschedular 
consideration and additional development.


FINDINGS OF FACT

Factors warranting extraschedular consideration of a rating 
in excess of 10 percent for tinnitus are not shown.


CONCLUSION OF LAW

An extraschedular rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.87, Code 6260 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via August 2004 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
VCAA letter informed the veteran that he should submit any 
evidence pertinent to his claim.

Significantly, notice regarding the specific matter under 
consideration, i.e., an extraschedular rating for tinnitus, 
was provided prior to the RO's adjudication of this matter 
(see June 2005 supplemental statement of the case), and the 
veteran has had ample opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The Board finds that the notice requirements of the 
VCAA are satisfied.

The record includes VA examination reports, including of an 
April 2005 ear disease examination.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is also met.  Accordingly, the Board will 
address the merits of this claim.



Factual Background, Criteria, and Analysis

A November 1999 VA audiological evaluation revealed that the 
veteran had bilateral constant tinnitus due to noise exposure 
in service.  In December 1999 the RO granted service 
connection for tinnitus, rated 10 percent.

In February 2003 the veteran submitted a claim for an 
increased rating for the tinnitus.

By rating decision in February 2003, the RO denied the claim 
for an increased rating for tinnitus.  The veteran appealed 
the February 2003 decision.

At a May 2004 hearing the veteran testified, in essence, that 
his tinnitus markedly interfered with his ability to work.  

In August 2004, the Board denied a schedular rating in excess 
of 10 percent for tinnitus and remanded the case for 
extraschedular consideration and additional development.  

On April 2005 VA ear disease examination, the veteran 
complained that his tinnitus caused him sleep problems.  
After examining the veteran, the VA physician stated that the 
only condition causing pain in the veteran's ears was 
tenderness of the temporomandibular joint.  The VA physician 
opined:

Tinnitus by itself is only a symptom of 
ear disease or damage to the hair cells.  
It does not cause ear pain.  However, 
loud noises, blasts, and explosions, to 
which he was exposed can immediately 
cause hearing loss, tinnitus, and ear 
pain, lasting some time, but not 
necessarily long-term ear pain.

In June 2005 the RO determined that an extraschedular 
evaluation was not warranted.

The August 2004 Board decision denied a schedular rating in 
excess of 10 percent for tinnitus (and that matter is no 
longer currently before the Board).  The sole matter 
remaining for appellate review is entitlement to an 
extraschedular rating in excess of 10 percent for tinnitus.  
In this regard, the following is noteworthy:

The diagnostic code governing the rating of tinnitus (Code 
6260) was revised effective June 13, 2003.  

Under the rating criteria in effect prior to June 13, 2003 
(former rating criteria), Code 6260 provided that if the 
tinnitus was shown to be recurrent, a maximum 10 percent 
evaluation was warranted.  It was followed by a note stating 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Codes 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.  38 C.F.R. § 4.87, Code 
6260 (2002).  Under the criteria in effect from June 13, 2003 
(revised rating criteria), recurrent tinnitus warrants a 10 
percent evaluation.  Note (1) following Code 6260 states that 
a separate evaluation for tinnitus may be combined with an 
evaluation under Code 6100, 6200, 6204, or other diagnostic 
code, except when tinnitus supports an evaluation under one 
of those diagnostic codes.  Note (2) provides that only a 
single evaluation for recurrent tinnitus will be assigned, 
whether the sound is perceived in one ear, both ears, or in 
the head.  38 C.F.R. § 4.87, Code 6260 (2005).

Historically, in Smith v. Nicholson, 19 Vet. App. 63 (2005), 
the Court reversed a Board decision that found that, under 
pre-June 2003 regulations, no more than a single 10-percent 
rating could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could  
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  .

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations.  Id.  Finding that there was a lack of 
evidence in the record suggesting that VA's interpretation of 
Code 6260 was plainly erroneous or inconsistent with the 
regulations, the Federal Circuit concluded that the Court 
erred in not deferring to VA's interpretation.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity 
resulting from a disability .  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate codes identify the various disabilities.  As 
indicated above, 10 percent is the maximum schedular rating 
for tinnitus.  In the exceptional case where schedular 
evaluation is inadequate, the Undersecretary for Benefits or 
Director of the Compensation and Pension Service is 
authorized to approve an extraschedular evaluation.  The 
governing norm in such exceptional case is a finding that due 
to the disability in question the case presents such an 
exceptional or unusual disability picture, with related 
factors such as marked interference with employment or 
frequent periods of hospitalization, that application of 
regular schedular standards is impractical.  38 C.F.R. 
§ 3.321(b)(1).

Here, the record does not reflect that tinnitus has required 
any hospitalization for tinnitus or that the manifestations 
of the disability are greater than contemplated by the 
schedular criteria.  The April 2005 VA physician specifically 
indicated that the veteran's ear pain was not caused by 
tinnitus.  Furthermore, there is no suggestion in the record 
that the veteran's tinnitus would result in marked 
interference with employment.  Significantly, at his May 2004 
Board hearing, the veteran indicated that he would be able to 
obtain employment records that would reflect the impact of 
tinnitus on employment.  It was suggested to the veteran that 
he do so, and the veteran was also advised that claim would 
be held in abeyance for that purpose.  The veteran has now 
had more than two years to submit such records, and no such 
records have been received.  Consequently, there is no 
objective evidence that the veteran's tinnitus adversely 
impacts on employment.  Hence, referral of the claim for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

An extraschedular rating in excess of 10 percent for tinnitus 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


